COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JACK WADE HAMLIN,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00298-CR

Appeal from
 15th District Court

of Grayson County, Texas

(TC # 054835-15)



MEMORANDUM OPINION


	Jack Wade Hamlin appeals the trial court's judgment revoking community supervision and
imposing a sentence of confinement for twenty months in a state jail facility.  On September 7, 2006,
Appellant entered a negotiated plea of guilty to possession of less than one gram of
methamphetamine.  The trial court, in accordance with the plea bargain, assessed punishment at
confinement for two years in a jail facility, but suspended imposition of sentence and placed
Appellant on community supervision for four years.  On February 14, 2007, the State filed a motion
to revoke alleging Appellant violated the terms and conditions of the community supervision order.
At the hearing on the motion to revoke, Appellant entered a plea of true to each of the seven alleged
violations.  The trial court found that Appellant had violated the terms and conditions of the
community supervision order, revoked Appellant's community supervision, and sentenced Appellant
to confinement for twenty months in a state jail facility.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.

April 2, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)